[DO NOT PUBLISH]

                        IN THE UNITED STATES COURT OF APPEALS

                               FOR THE ELEVENTH CIRCUIT           FILED
                                ________________________ U.S. COURT OF APPEALS
                                                                 ELEVENTH CIRCUIT
                                       No. 10-11989                 DEC 27, 2010
                                   Non-Argument Calendar             JOHN LEY
                                                                       CLERK
                                 ________________________

                          D.C. Docket No. 4:09-cv-00182-WTM-GRS

JENA PAIGE,

llllllllllllllllllll                  l                        Plaintiff-Appellant,

                                            versus

UNITED STATES AIR FORCE,

lllllllllllllllllllll                                          Defendant-Appellee.

                                ________________________

                          Appeal from the United States District Court
                             for the Southern District of Georgia
                                ________________________

                                     (December 27, 2010)

Before CARNES, BARKETT and MARCUS, Circuit Judges.

PER CURIAM:

         Jena Paige, proceeding pro se, appeals the dismissal of her tort claim against

the United States of America. Paige contends that the United States was negligent
in what she argues was her wrongful termination from the United States Air Force.

Although her complaint and brief are largely incomprehensible, liberally

construing them, see H&R Block E. Enters., Inc. v. Morris, 606 F.3d 1285, 1288

n.1 (11th Cir. 2010), she appears to have sued the United States under the Federal

Tort Claims Act. 28 U.S.C. §§ 1346(b), 2401, 2671–2680. One of the reasons

that the district court dismissed her complaint was because it found that her claim

is barred by the statute of limitations in the FTCA. See 28 U.S.C. § 2401(b).

       “A tort claim against the United States shall be forever barred unless it is

presented in writing to the appropriate Federal agency within two years after such

claim accrues . . . .” 28 U.S.C. § 2401(b). Paige was terminated from the Air

Force on June 2, 2006. She first filed her claim with the Air Force on May 18,

2009, which was denied, and she then filed this claim in the district court on

November 30, 2009. Because her claim against the United States is derived from

her termination from the Air Force, which took place on June 2, 2006, and she did

not file her claim for “torts negligence” within two years after her termination, her

claim is barred. See 28 U.S.C. § 2401(b); see also Phillips v. United States, 260

F.3d 1316, 1317 (“It is undisputed that under section 2401(b), a tort claim must be

presented to the appropriate federal agency within two years after the claim

accrues . . . .”).

                                           2
       Paige argues that a North Dakota statute of limitations should govern her

claim against the United States. Generally, however, “a court looks to state law to

define the time limitation applicable to a federal claim only when Congress has

failed to provide a statute of limitations for a federal cause of action.” Phillips,

260 F.3d at 1318 (quotations and citations omitted). Because Congress has

provided us with the FTCA’s two year statute of limitations, we do not look to

state law for the limitations period.1 See 28 U.S.C. § 2401(b).

       AFFIRMED.




       1
         Paige also filed a “Notice of Motion to Amend Judgement of Jurisdiction From District
Court/ and To Notify To This Court The Plaintiff’s Attempt To Refill [sic] Pending Complaint.”
Although the body of her motion is as difficult to understand as its title, nothing in it changes the
fact that her claim is barred by the FTCA’s statute of limitations. See 28 U.S.C. § 2401(b).
Therefore her motion, to the extent it is a motion, is denied.

                                                  3